Citation Nr: 1823129	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-24 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a sinus disability. 

3.  Entitlement to service connection for gastritis. 

4.  Entitlement to service connection for a left foot disability. 

5.  Entitlement to service connection for a right elbow disability.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to an increased initial rating for lumbar degenerative disc syndrome.

9.  Entitlement to an increased initial rating for bilateral hearing loss.

REPRESENTATION

Veteran represented by:  Colin Kemmerly, Attorney	


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from November 1986 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from October 2010, December 2011, and October 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2014, the Veteran had a personal hearing before a VLJ who has since left the Board.  In February 2018, the Veteran was advised of this, and of his right to have another hearing before a current member of the Board.  He declined that opportunity in a March 2018 statement.

In March 2015, the Board granted service connection for hearing loss and for lumbar disability, and remanded the remaining service connection claims for additional development.  The Agency of Original Jurisdiction (AOJ) issued a rating decision enacting the Board's Order pertaining to hearing loss and the low back in October 2015, and issued a supplemental statement of the case (SSOC) on the outstanding service connection claims in April 2017. 
Unfortunately, still further development is required in regard to the outstanding service connection claims.  Additionally, in August 2016, the Veteran filed a timely notice of disagreement (NOD) to the initial ratings assigned by the AOJ for hearing loss and lumbar spine.  Accordingly, the service connection claims are REMANDED to the AOJ for additional development, and the increased rating claims are REMANDED for the issuance of a statement of the case (SOC), as set forth below.  


REMAND

The Board regrets this additional delay but it is essential to ensure the Veteran's due process rights are appropriately protected.

In regard to the Veteran's appeal for higher ratings for the low back and his hearing loss, these issues must be remanded for the issuance of an SOC as the record does not indicate continued processing of these claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In regard to the left hip, the October 2017 VA examiner's opinion is inadequate, as it is based wholly on an absence of documentation of injury or treatment during service.  This is insufficient for adjudication.  Further, the Veteran has asserted that his left hip disability is related to his lumbar spine, which has not been addressed.  On remand, an updated VA examination will be conducted.

In regard to a sinus disability, this issue was last remanded for records showing a current disability, which have been received.  Given the Veteran's complaint of sinus problems at his separation examination and that he is diagnosed with chronic sinusitis, the AOJ should have scheduled a VA examination for a medical nexus opinion.  This shall be achieved on remand.

In regard to gastritis, the Board notes the Veteran has not been diagnosed with gastritis.  The September 2010 VA examination showed a normal upper gastrointestinal series with no evidence of a diagnosis.  Similarly, the October 2016 VA examination noted complaints of nausea and dysphagia, but made no diagnosis.  The record does not show persistent treatment or complaints regarding these symptoms, but the Veteran reported at his hearing that he treats himself with over-the-counter medication, including Tagamet.  

The record suggests the Veteran served in Saudi Arabia during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317 (2017).  

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §  3.317(a)(3) (2017).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.  

On remand, his personnel records must be obtained, and the Veteran is to be given a VA Gulf War examination.  Similar to his gastritis claim, he does not have current diagnoses for his remaining service connection claims.  At the September 2010 VA examination, the VA examiner indicated there were subjective complaints, but inadequate evidence to objectively diagnose a left foot disability.  The VA examiner also indicated there were subjective complaints of right elbow pain, but no objective evidence to support a diagnosis.  He further opined that there were no findings to support a diagnosis of migraine cephalgia.  Finally, the October 2016 VA examiner also did not diagnose a right shoulder disability.  These claims shall also be addressed at the VA Gulf War examination.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claims for higher initial ratings for hearing loss and lumbar spine disability.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2017).

2.  Simultaneously with the above, make arrangements to obtain the Veteran's service personnel records, specifically records of deployment to Saudi Arabia or elsewhere in the Southwest Asia theater of operations.  

Make an additional search for any outstanding STRs.

3.  Associated updated VA treatment records with the file.

4.  After completion of directives #2 and #3, schedule the Veteran for an examination with an appropriate VA examiner that is different from the last for a report on whether it is as likely as not (at least 50 percent probability) that any left hip disability is related to his service.

The October 2016 VA examiner opined against a relationship to service based on a lack of documentation of an injury or treatment in service.  This is an insufficient basis on its own for adjudication.  The Veteran has asserted that he had pain in his hip starting in service.  The record shows he has been diagnosed with strain, as well as arthritis.  The Veteran has asserted that his doctor has attributed the Veteran's hip to his back, which is service-connected.

The examiner is asked to review the record and provide an opinion on whether it is as likely as not that his left hip diagnoses incepted in service or were caused by his service.  In the alternative, the examiner is also asked to opine on whether his left hip diagnoses are caused or aggravated by the Veteran's service-connected lumbar degenerative disc syndrome.  ("Aggravated" means to have caused any increase in severity beyond the normal progression of the disability.)

The examiner is to review the relevant medical literature.  All opinions are to be supported by explanatory rationale. 

5.  After completion of directives #2 and #3, schedule the Veteran for an examination with an appropriate VA examiner for a report on whether it is as likely as not (at least 50 percent probability) that his chronic sinusitis is related to his service.  

The Veteran complained of having sinus problems at his June 1992 separation examination.  The record shows he has a current diagnosis of chronic sinusitis.  He reported that he treats himself daily with over-the-counter medication, including Advil cold and sinus, which helps with his symptoms.  He reported that he might be a candidate for surgery.  

The examiner is asked to review the record and provide an opinion on whether it is as likely as not that his sinusitis incepted in service or is related to the complaints at his separation examination.  The Board notes that his currently available STRs do not show treatment or complaints, other than noted above, but that is not dispositive of the claim.  The examiner is therefore asked to elicit a detailed history from the Veteran regarding his symptoms in service, and to consider his statements along with the available medical evidence in determining the likelihood of a relationship.  

The examiner is to review the relevant medical literature.  All opinions are to be supported by explanatory rationale. 

6.  After completion of directives #2 and #3, schedule the Veteran for an examination with an appropriate VA examiner that is familiar with the protocol regarding Gulf War examinations (pertaining to undiagnosed illnesses and medically unexplained chronic multisymptom illnesses) for a report regarding the Veteran's symptoms of nausea and dysphagia, left foot pain, right elbow pain, right shoulder pain, and headaches, and whether he has an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders).

The examiner is asked to review the file, elicit from the Veteran a detailed history of his complaints, and conduct a thorough examination.  All objectively indications of chronic disability are to be listed in the report, which includes both "signs" (in the medical sense of objective evidence perceptible to an examining physician) and other non-medical indicators that are capable of independent verification.  Such signs and symptoms may include but are not limited to: fatigue, signs involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs of symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and weight loss.

The examiner is then asked whether the identified signs and symptoms are attributable to a known diagnosis.  In that regard, all necessary diagnostic tests should be conducted.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).
 



